 In the MatterofOWENS-CORNING FIBERGLASCORP.andTEXTILEWORKERS UNION OF AMERICA, C. I.O.Case No. 8-R-14331SECOND SUPPLEMENTAL DECISIONANDDIRECTIONApril 13, 1845Pursuant to a Decision and Direction of Elections issued on July14, 1944,2 in the above-entitled proceeding by the National Labor Re-lations Board, herein called the Board, separate elections by secretballot were conducted under the direction and supervision of the Re-gional Director for the Eighth Region (Cleveland, Ohio), on August,9,10, and 11, 1944, among three separate groups of employees ofOwens-Corning Fiberglas Corp., Newark, Ohio, herein called the Com-pany.As a result of the elections held among employees in two ofthese groups, bargaining representatives were certified by the Board'in two appropriate units.3The results of the balloting in the electionconducted among the employees of the third group were inconclusive, 4iUpon petition duly filed by Textile Workers Union of America, C I 0 , alleging thata question affecting commerce had arisen concerning the representation of employees ofthe Company, the Board provided for an appropriate hearing, upon due notice, beforeLouis Plost, Trial Examiner.The hearing was held at Newark, Ohio, on March 31, 1944The Company, Textile Workers Union of America, C I 0, American Flint Glass Workers.Union of North America, A F L and International Brotherhood of Electrical Workers,A F L , appeared and participated in the hearingOn May 27, 1944, the Board issued'an Order granting the motion to intervene filed by International Association of Machinists,Local No. 463, and directing that the record be reopened.Further hearing was held inNewark, Ohio, on June 8, 1944, before Frank L. Danello, Trial Examiner2Matter of Owens-Corning Fiberglas Corp ,57 N L R. B. 3493One unit comprised all electrical employees, excluding group leaders and supervisorypersonnel, and the International Brotherhood of Electrical Workers, A F L , was certifiedas their bargaining representativeThe other comprised 'all machinists, helpers, apprentices, tool and die makers, andwelders in the laboratory machine shop, excluding clerical employees, laborers, sweepers,janitors, group leaders, and supervisory personnel, and the International Association ofMachinists, Local No 463, A F. L , was certified as their bargaining representative4 The Tally of Ballots showed as followsApproximate number of eligible voters-------------------------------------- 2, 030Valid votescounted-------------------------------------------------------1,679Votes cast for American Flint Glass Workeis of North America, A F L----------477Votes cast for Textile Workers Union of America, C 1 0-----------------------503Votes cast for Neither------------------------------------------------------699Challenged ballots---------------------------------------------------------28Void ballots---------------------------------------------------------------3In his Report on Challenged Ballots the Regional Director recommended that 10 of thechallenges be sustainedNone of the parties excepted and the Board sustained thosechallenges61 N. L. It. B., No. 76.546 OWENS-CORNING FIBERGLAS CORP.547and a run-off election was duly held on September 28 and 29, 1944,to determine whether or not the employees within the third groupdesired Textile Workers Union of America, C. I. 0., herein called theTextileWorkers, to represent them for the purposes of collective bar-gaining.The Supplemental Notice of Election, attached to the ballotfor the run-off election, reads as follows :Thoseeligibleto vote are:All production and maintenance employees of the Newark plantand its research laboratories, including section leaders (or utilitymen and utility women), who were employed by the Companyduring the pay-roll period ending June 30, 1944, including em-ployees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off, and includingemployees in the armed forces of the United States whopresentthemselves in person at the polls.Thosenot eligibleto vote are:All electrical employees, all machinists, helpers, apprentices, tooland die makers, and welders in the laboratory machine shop, officeand clerical employees, salaried employees (it being understoodthat the Company will not deviate from its usual practice in plac-ing people on the salaried pay-roll), laboratory technicians andemployees doing confidential work in the research laboratories,temporary and part-time employees, department heads, depart-ment foremen, shift foremen, chief shift inspectors, group leaders,all other supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action, and those em-ployees who have since quit or been discharged for cause and havenot been rehired or reinstated, prior to the date of the Election:As to the balloting and its results, the Regional Director reportedas follows :Approximate number of eligible voters------------------------------1, 793Valid votes counted -----------------------------------------------1,518Votes cast for Textile Workers Union of America,C. I. 0-------------762Votes cast against participating union------------------------------756Challenged ballots-- ---------------------------------------------66Void ballots-------------------------------------------------------3The Textile Workers challenged 55 ballots, the Board challenged 11,and the Company none.aWith respect to the eligibility date and the composition of the third voting group,the Supplemental Notice of Election conformed in all details to the Board'soriginalDecision and Direction of Elections 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn October 1, 1944, the Textile Workers filed objections to the elec-tions with the Regional Director, alleging :1.That certain employees who were excluded from the voting,by the Board's order directing the election, cast ballots in theelection.2.That on the list of eligible and ineligible employees sub-mitted by the Company, job titles had been changed so as to makeeligible employees ineligible, and ineligible employees eligible.On October 25, 1944, the Regional Director filed his Report on Ob-jections and Challenged Ballots, in which he recommended that 8challenges be sustained, that 58 challenges be overruled, and that theobjections be dismissed.On November 6, 1944, the Textile Workersfiled Exceptions to the Regional Director's Report in which it con-curred with his recommendations with respect to 15 of the challengedballots and dissented from his recommendations as to the remaining51 challenged ballots, as well as from his recommendations concerningthe objections.On November 14, 1944, the Company filed a Mem-orandum in Opposition to Union's Exceptions to Report on Objectionsand Challenged Ballots, in which it concurred with the RegionalDirector's recommendations in all respects and requested that theBoard rule on all 66 challenged ballots in accordance with those recom-mendations and dismiss the objections.Pursuant to an order of the Board, and pursuant to notice, a hear-ing for the purpose of adducing evidence with respect to the objec-tions and the 51 challenges concerning which the Textile Workersdissented from the Regional Director's Report, was held on Decem-ber 19 and 20, 1944, at Newark, Ohio, before W. P. Webb, Trial Ex-aminer.The Board, the Company, the Textile Workers, and Amer-can Flint Glass Workers Union of North America, A. F. L., hereincalled the GlassWorkers, appeared and participated.All partieswere afforded an opportunity to be heard, to examine and cross-exam-ine witnesses, to introduce evidence bearing on the issues, and to filebriefs with the Board.On January 30, 1945, pursuant to the Board's Order dated January16, 1945, the Trial Examiner issued his Report and Recommendations,a copy of which is attached hereto, in which he recommended that ofthe 51 challenges which were investigated at the hearing, 50 be over-ruled and 1 be sustained, and that the objections be dismissed.There-after, the Textile Workers filed Exceptions to the Report and Recom-mendations and the Glass Workers filed documents urging that theBoard adopt the Report and Recommendations in its entirety.Noneof the parties requested oral argument. OWENS-CORNING FIBERGLAS CORP.549The Board has reviewed the Trial Examiner's rulings on motionsand on objections to the admission of evidence and finds that no prej-udicial error was committed.The rulings are hereby affirmed.Uponconsideration of the entire record, we affirm and adopt the findings,conclusions, and recommendations of the Trial Examiner, except inso-far as they are inconsistent with our findings and conclusions herein-after set forth.I.The ChallengesIn his Report on Objections and Challenged Ballots, the RegionalDirector recommended that the challenges to the ballots of James E.Christman, Johanna Cald-well, Eva Rose, E. C. Humphrey, MarioSimi, and three production clerk helpers be sustained, and that thechallenges to the ballots of Carl Azbell, Glenn H. Davis, WilliamCagney, Letha Simco, Florence Taylor, Mildred Deck, and T. Mow-ery be overruled.As stated above, none of the parties excepted tothe Regional Director's recommendations with respect to the fore-going challenges.We concur with the recommendations of the Re-gional Director and hereby sustain the challenges to the ballots ofJames E. Christman, Johanna Caldwell, Eva Rose, E. C. Humphrey,Mario Simi, and three production clerk helpers, and hereby declarevalid the ballots of Carl Azbell, Glenn H. Davis, William Cagney,Letha Simco, Florence Taylor, Mildred Deck, and T. Mowery.Weshall direct that the ballots of the last seven named employees beopened and counted.In his Report and Recommendations, the Trial Examiner recom-mends that the challenges to the ballots of 32 employees in the testingdepartment, 7 operations reporters and 1 methods technician in theMethods and Specifications Department, 4 production recorders,Helen Hankinson, Warren Myers, Frances Wilson, Helen Winter-mute, and Freda Hahn, be overruled, and that their ballots be openedand counted.We hereby adopt the Trial Examiner's findings, con-clusions, and recommendations as to their ballots, and we shall directthat they be opened and counted.Willard Vaddux:The Textile Workers challenged the ballot ofWillard Maddux on the ground that he was a supervisory employeeand therefore, ineligible.Prior to the date of the first election,Maddux believed himself to be a foreman and was so regarded byother employees in his department.Although immediately beforethat election the Company advised him that he was an instructor, hisright to vote at that election was challenged and he did not cast aballot.An employee who worked in Maddux's department for severalyears testified that before and after the first election, "We all tookour orders from him." In this department, the refractory room of 550DECISIONSOF NATIONALLABOR RELATIONS BOARDthe factory alloy, operations continue 7 days weekly ; workmen -takedays off during the week and work on Sundays.Maddux tells theemployees what days to take off.He is paid 5 to 10 cents per hourmore than other employees in his department.We are of the opinionthat on the eligibility date, at least, Maddux was vested with sufficientindiciaof authority to warrant the conclusion that he was a super-visory employee within the meaning of our usual definition of theterm.We find, therefore, that he was ineligible to vote in the run-offelection, and we shall sustain the challenge to his ballot.VioletThompson:The Board challenged the ballot of VioletThompson because her name was not on the list of eligibles. Shebecame ill on November 28, 1943, and ceased work on that account.She returned to her job on September 7, 1944. It is, the Company'spolicy to permit employees to "lay off" during illness and it considersthem eligible, for reinstatement when they return.The Company'sgeneral personnel director testified that she remained an employee ofthe Company during her illness. It is clear that, upon her returnto work, she was not required to file a new employment application.We are of the opinion that Violet Thompson was an employee of theCompany on the eligibility date; we accordingly overrule the chal-lenge to her ballot, and we shall direct that her ballot be openedand counted.II.The objections"That certain employees who were excluded from voting, by theBoard's order directing the election, cast ballots in the election."The Textile Workers contends that employees in six classificationswere listed on the eligibility list and permitted to vote, although theywere not included within the third voting group.The six classifica-tions are as follows: (1) a number of employees in five researchdepartment laboratories, who the Textile Workers claims are clerical,technical, or confidential employees, (2) eight employees in theMethods and Specifications Department, (3) four production record-ers, (4) shift clerks in the shipping department, the three latterclassifications being allegedly clerical employees, (5) eleven groupleaders, and (6) four production clerk helpers.The ballots cast for the eight employees in the Methods and Speci-ficationsDepartment and by the four production recorders werechallenged by the Textile Workers.The Trial Examiner found thatthey are, in fact, production employees and were properly permittedto cast ballots.We have already adopted the Trial Examintr'srecommendations overruling these challenges.Thus, this first objec-tion of the Textile Workers is without merit as respects these twoclassifications of employees. OWENS-CORNING FIBERGLAS CORP.551The Trial Examiner also found that the employees in the 5 re-search department laboratories and the shift clerks in the shippingdepartment are not clerical,technical,or confidential employees, butare rather production workers who were properly named on the eligi-bility list and permitted to vote.Among the research laboratoryemployees are the 32 testing department employees whose ballots theTextileWorkers challenged.As to these 32 employees, we havealready adopted the Trial Examiner's recommendations that the chal-lenges to their ballots be overruled,and that their ballots be openedand counted.The disputed employees in the remaining four researchdepartment laboratories similarly are laboratory assistants who donot perform analysis.Their work is manual, and, although some of itis experimental,part of it is on finished products that are sold in theregular course of the Company's business.The duties of the shiftclerks in the shipping department were clearly explained at the hear-ing.They wrap the finished cones of yarn,pack them in sealed car-tons, carry and truck the cartons to the proper shipping platforms,make records of warehouse stocks and shipments,and generally areresponsible for the handling of the Company's products.All of themdo some manual work.We agree with the findings of the Trial Ex-aminer that the Employees in the five research department labora-tories in question and the shift clerks are not clerical but productionemployees.Under these circumstances,to the extent that it is basedon the assertion that the research laboratory employees and shiftclerks in theshippingdepartment were improperly placed on theeligibilitylist, this objection is without merit.Considering the last two classifications of employees whose namesthe TextileWorkers contends should not have been placed on theeligibility list, we have already found that production clerk helpersare clerical employees.In addition to the 4 involved in this objec-tion, the Company employs 3 other production clerk helpers, and asto the latter, we have sustained the Textile Workers' challenges totheir ballots.The record establishes,and we agree with the TrialExaminer,that the 11 group leaders were excluded from the thirdvoting group as supervisory employees.We do not, however,recog-nize, as a proper basis for an objection to the election,the fact thatcertain employees of the Company who were excluded from the thirdvoting group were nevertheless placed on the eligibility list and per-mitted to cast ballots.The Board'sRules and Regulations providefor objections to the conduct of the election or conduct affecting theresults of the election."An objection, however, is to be distinguishedfrom a challenge.An objection,if sustained,voids the results of theelection, while a challenge,is sustained,merely eliminates the objec-National Labor Relations Board Rules and Regulations,Art III,Sec. 10. 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDtionable ballot.This "objection" by the Textile Workers does noth-ing more than question the eligibility to vote of a number of em-ployees, and is tantamount to the challenging of ballots.Although the eligibility list was prepared by the Company, and,admittedly, the names of 11 group leaders were included throughinadvertence, TextileWorkers' representatives examined the lists inadvance of the balloting.They also kept a close check on the classi-fications and eligibility of individual employees during the balloting,as is evidenced by the fact that they challenged a large number of thedisputed employees in the research department laboratories, 8 em-ployees in the Methods and Specifications Department, the produc-tion recorders, and 3 of 7 production clerk helpers.Therefore, itcannot be disputed that the Textile Workers was at all times informedof the duties and job classifications of the Company's employees.Asit challenged the ballots of 3 production clerk helpers, it had everyopportunity to challenge the ballots of the remaining 4, or of the 11group leaders.We note that, upon completion of the balloting, aTextileWorkers' representative certified that the election was prop-erly conducted.In keeping with our administrative policy of not considering post-election challenges where employees not included within the appro-priate unit were permitted to vote, we shall not entertain "objections"to conduct affecting the election, which, in reality, are only challenges.""That on the list of eligible and ineligible employees submitted bythe Company, job titles had been changed so as to make eligible em-ployees ineligible, and ineligible employees eligible."This objection is based on the allegation that the Company recentlycreated three classifications of employees in order to affect the votingeligibility of certain employees and thereby influence the result ofthe election.These classifications include group leaders, purportedlycreated in order to disfranchise a group, and production recordersand production clerk helpers, allegedly reclassified for the purpose ofconferring voting eligibility upon them.We have already found that group leaders were excluded fromthe third voting group because of their supervisory duties and thatthe production recorders were eligible to cast ballots because theirduties warranted their, inclusion as production employees.As to theproduction clerk helpers, although they were ineligible to vote becausethey perform clerical duties, the Textile Workers was not misled withrespect to their duties and did challenge the ballots of three of them.In addition, the record is bare en of any evidence indicating that theCompany created these:job classifications for the purpose of influencingthe election.Accordingly, we shall overrule this objection.7SeeMatterof Anzertean(}uniteFnnnshingCompany,28 N L. R. B 739. OWENS-CORNING FIBERGLAS CORP.Miscellaneous matter553In addition to the foregoing formal objections duly filed on October1, 1944, the Textile Workers, in its Exceptions dated October 6, 1944,to Report on Objections and Challenged Ballots, raised two other be-lated "objections" to the run-off election. It charged that severalemployees in the Process Control Department were permitted to votealthough their names did not appear on the eligibility' list, and itconsequently was deprived of an opportunity to challenge their ballots.In its Memorandum in Opposition to Union's Exceptions to Reporton Objections and Challenged Ballots, the Company states that dur-ing the "disassembly" and examination of the eligibility list by a num-ber of observers before the election, a page bearing the names of sixProcess Control Department employees was lost, that the loss wasdiscovered before lunch on the day of the election, and that a sub-stitute page was prepared at once to replace it.We do not agreewith the Textile Workers' contention that it was deprived of an op-portunity to challenge the ballots of these six employees.Duringthe morning its challenges could have been based on the fRct thatthe voters' names were not on the eligibility list, and during the after-noon it could have challenged them on any other proper basis.The Textile Workers also makes the charge, apparently intendedas an objection, but first stated in its brief after the Regional Directorfiled his Report on Objections and Challenged Ballots, that BoardField Examiners at the election "refused to accept and record chal-lenges made by the [Textile Workers] watchers on the ground thatin their opinion the challenges were without merit, thus usurpingthe responsibility of the Board and depriving the Union of its sub-stantial right of challenge."Despite an extensive brief in supportof its exceptions to the Regional Director's report, the Textile Workersgenerally stated this * "objection," setting forth no supporting facts.Under these circumstances, we shall overrule this "objection."ConclusionFor the reasons set forth above and upon the entire record in thecase, all objections to the run-off election filed by the Textile Workersare hereby overruled.DIRECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Sections 9 and 10, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it ishereby 554DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Owens-CorningFiberglas Corp., Newark, Ohio, the Regional Director for the EighthRegion shall, pursuant to the Rules and Regulations of the Board,set forth above, and subject to Article III, Sections 10 and 11, of saidRules and Regulations, within ten (10) days from the date of thisDirection, open and count the ballots of Carl Azbell, Glenn H. Davis,William Cagney, Letha Simco, Florence Taylor, Mildred Deck, T.Mowery, the 32 testing department employees, the 7 operations re-porters, the methods technician, the 4 production recorders, HelenHankinson, Warren Myers, Frances Wilson, Helen Wintermute, FredaHahn, and Violet Thompson, and upon the conclusion of the countingof said ballots, shall clause to be furnished to the parties in this pro-ceeding a Supplemental Tally of Ballots embodying his findings asto the result of the balloting.REPORTANDRECOMMENDATIONSMarshall, Melhorn, Wahl & Block,byMr. Harry R. Bloch,of Toledo, Ohio, andMessrs. John D. BlackandD. A. O'Neill,also of Toledo, Ohio, for the Company.Mr. Charles T. Bubb,of Columbus, Ohio, andMrs. Clara Kanun,of Newark,Ohio, for Textile Workers Union of America, C. I. 0.Mr. Harry H. Cook,of Toledo, Ohio, andMulholland, Roble & McEwen,byMr. Richard R. Lyman,also of Toledo, Ohio, for the Intervenor, American FlintGlass Workers' Union of North America, A. F. L.Pursuant to a Decision and Direction, of Election issued by the National LaborRelations Board, herein called the Board, in the above-entitled matter, on July 14,1944,1 separate elections by secret ballot were conducted under the direction andsupervision of the Regional Director for the Eighth Region (Cleveland, Ohio),on August 9, 10, and 11, 1944, among three separate groups of employees of theCompany, as follows :Group 1.All electrical employees, excluding group leader s and all other super-visory employees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively recommend suchaction, to determine whether they desire to be represented by InternationalBrotherhood of Electrical Workers, A. F. L., or by Textile Workers Union ofAmerica, C. I. 0. or by American Flint Glass Workers Union of North Amer-ica, A. F. L., for the purposes of collective bargaining, or by none.Group 2.All machinists, helpers, apprentices, tool and die makers, and weldersin the laboratory machine shop, excluding clerical employees, laborers, sweepers,janitors, group leaders, and all other supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, to determine whether theydesire to be represented by International Association of Machinists, Local No. 463,or by Textile Workers Union of America, C. I. 0., or by American Flint GlassWorkers Union of North American, A. F. L, for the purposes of collective bar-gaining, or by none.157 N. LR. B. 349. OWENS-CORNING FIBERGLAS CORP.555Group 8.All production and maintenance employees of the Newark plant andits research laboratories,includingsection leaders (or utility men and utilitywomen), butexcludingall employees included in groups 1 and 2 above, office andclerical employees, salaried employees (it being understood that the Companywill not deviate from its usual practice in placing people on the salaried payroll), laboratory technicians and employees doing confidential work in the re-search laboratories, temporary and pairt-time employees, department heads, de-partment foremen, shift foremen, chief shift inspectors, group leaders, and othersupervisory employees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively recommend suchaction, to determine whether they desire to be represented by Textile WorkersUnion of America, C I. O , or by American Flint Glass Workers Union of NorthAmerica, A. F. L., for the purposes of collective bargaining, or by neither.In its Supplemental Decision and Certification of Representatives, datedAugust 23, 1944, the Board found, as a result of the elections, that groups 1 and2 constituted units appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act, and'that International Brotherhood ofElectricalWorkers, affiliated with the American Federation of Labor, had beendesignated and selected by a majority of all employees in unit 1, and that Inter-national Association of Machinists, Local No. 463, had been so designated andselected by a majority of all employees in unit 2' No objections were filedby any of the parties within the time provided therefor.Therefore the Boardcertified that these organizations were, respectively, the exclusive representa-tives of all the employees in these units for the purposes of collective bargain-ing with respect to rates of pay, wages, hours of employment, and other condi-tions of employmentIn respect togroup3, the Tally of Ballots showed that of the approximately2,030 eligible voters in this group, 1,679 cast valid votes, of which 477 were forGlassWorkers, 503 for Textile Workers, and 699 for neither. Twenty-eightballots were challenged,' and three were voidThe Board further stated in its Decision and Certification of Representatives,dated August 23, 1944, that "since the election results in group 3, involving theremaining production and maintenance employees, are inconclusive, no disposi-tion will be made of this group at the present time."On September 12, 1944, the Board issued its Supplemental Decision and Direc-tion in which it stated in respect to the Tally of Ballots concerninggroup 3that:Because the 28 challenged ballots were sufficient in number to determinewhich of the 2 participating unions was entitled to appear on a run-offballot, the Regional Director on August 19, 1944, following an investiga-tion, issued a Report on Challenged Ballots. In his report, the RegionalDirector- recommended that challenges to 10 specific ballots besustainedand the ballots accordingly not be counted.He recommended further that,2Tally of Ballots were furnished the parties in accordancewith theBoard'sRules andRegulations.Of the approximately 31 eligible voters in group 1, 26 cast valid votes, ofwhich 1 was for the Glass Workers, 20 for I. B. E W., 3 for Textile Woikers, and 2 fornoneOf the approximately 65 eligible voters ingroup2, 63 cast valid votes, of which2 were for Glass Workers, 46 for I. A. 11I., 5 for Textile Workers, and 10 for none.3In respect to the 28 challenged ballots, the Regional Director,on August 19, 1944,issued his Report on Challenged Ballots, in which he stated that if his recommendationswere accepted by the parties, it would notbe necessaryto open any of the challengedballots, and he recommended that a run-off election be held among the eligible employeesingroup3 to determine whether or not they desired to be represented by the TextileWorkers for the purposes of collective bargaining. 556DECISIONSOF NATIONALLABOR RELATIONS BOARDalthough the challenges to the remaining 18 ballots should be overruled, noneof the 28 challenged ballots should be opened and counted inasmuch as18 ballots, if all cast for the A. F. L., would be insufficient to entitle theA. F. L. to appear on a run-off ballot . . . We have considered the Re-gional Director's recommendations, and since none of the parties has takenexception thereto, they are sustained.We hereby direct that none of thechallenged ballots be opened and counted.The Board then directed that the Textile Workers Union of America, C. I. 0,be given 10 days within which to request a run-off election.On September 23, 1944, the Board denied the motion of American Flint GlassWorkers of North America, A. F. L., to be placed on the ballot in the run-off elec-tion, since this union received fewer votes than the sole opposing union and thechoice of "neither" in the election held on August 9, 10, and 11, 1944.The run-off election was duly held on September 28 and 29, 1944, to determinewhether or not the employees withingroup3 desired Textile Workers Union ofAmerica, C. I. O. to represent them for the purposes of collective bargaining.The Supplemental Notice of Electioh, attached to the ballot, reads as follows:Thoseeligibleto vote are:All production and maintenance employees of the Newark plant and itsresearch laboratories, including section leaders (or utility men and utilitywomen), who were employed by the Company during the pay-roll periodending June 30, 1944, including employees who did not work during said-pay-roll period because they were ill or on vacation or temporarily laid off,and including employees in the armed forces of the United States who presentthemselves in person at the polls.Thosenot eligibleto vote are:All electrical employees, all machinists, helpers, apprentices, tool and diemakers, and welders in the laboratory machine shop, office and clerical em-ployees, salaried employees (it being understood that the Company will notdeviate from its usual practice in placing people on the salaried pay roll),laboratory technicians and employees doing confidential work in the researchlaboratories, temporary and part-time employees, department heads, depart-ment foremen, shift foremen, chief shift inspectors, group leaders, all othersupervisory employees with authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees, or effectively recom-mend such action, and those, employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to the dateof the election.The Tally of Ballots of the run-off election, which was held on September 28and 29, 1944, shows that of the approximately 1,793 eligible voters, 1,518 castvalid votes, of which 762 were for, and 756 were against, the Textile WorkersUnion of America, C. I. O. Sixty-six ballots were challenged and 3 void ballotswere cast.On October 1, 1944, Textile Workers Union of America, C. I. 0., filed objectionsto the run-off election, with the Regional Director, alleging:-1.That certain employees who were excluded from voting, by the Board'sorder directing the election, cast ballots in the election.2.That on the list of eligible and ineligible employees submitted by theCompany, job titles had been changed so as to make eligible employeesineligible, and ineligible employees eligible.On October 25, 1944, the Regional Director filed his Report on Objections andChallenged Ballots in reply to the objections raised by Textile Workers Union of4 This Notice is in accordance withgroup 8,the residual voting group established bythe Board pursuant to its Decision and Direction of Elections, issued on July 14, 1944. OWENS-CORNING FIBERGLAS CORP.557America, C. I. O. On November 6, 1944, Textile Workers Union of America,C. I. 0., filed exceptions to the report of the Regional Director, concurring inpart and dissenting in part to the Regional Director's findings and recommenda-tionsOn November 14, 1944, the Company filed a memorandum in oppositionto the exceptions filed by Textile Workers Union of America, C. I. 0., in whichit fully agreed with the findings and recommendations of the Regional Director,and requested that the Board rule upon the 66 challenged ballots in accordancewith the recommendations of the Regional Director.On December 5, 1944, the Board issued the following order :ORDER DIRECTING HEARING ON EXCEPTIONS TO REGIONAL DIREC-TOR'S REPORT ON OBJECTIONS AND CHALLENGED BALLOTSCounsel for Textile Workers Union of America, having filed exceptions to theRegional Director's "Report on Objections and Challenged Ballots" issued inthe above-entitled matter on October 25, 1944, and the Board having dulyconsidered the matter,IT IS HEREBY ORDERED that a hearing be held to receive evidence with respectto the following issues raised by the exceptions to the aforesaid report :1.Whether employees of the Company's Testing Department; GlassResearch Department; Chemistry Laboratory Department; Physics Labora-tory Department; Products Developments Department; operations reportsand the methods technician in the Methods and Specification Department ;production recorders working in the Process Control Department ; and shiftclerks in the Shipping Department comprise categories included in theresidual voting group established by the Board pursuant to its Decision andDirection of Elections (57 N. L R. B, No 64) issued on July 14, 1944;2.Whether Helen Hankison,WillardMaddux,WarrenMyers, andFrances Wilson are supervisory employees within the meaning of the Board'sdefinition of that term ;3.Whether Helen Wintermute and Freda Hahn, classified as run-offcheckers in the Company's twisting Department, are clerical employees ;4.Whether Violet Thompson was working during the eligibility period orwas otherwise entitled to vote in the run-off election ; and5Whether the 22 tallymen and utility men in the Packing Department,alleged by the Union to have been given the title of group leaders by theCompany for the purpose of excluding them from participating in theelection,are supervisory employees within the meaning of the Board'sdefinition of that term ; andIT Is FURTHER ORDERED that the proceeding be referred to the RegionalDirector for the Eighth Region for the purpose of conducting such hearing,and that the said Regional Director be, and he hereby is authorized to issuenotice thereof.Pursuant to notice, a hearing was held at Newark, Ohio, on December 19and 20, 1944, before the undersigned, W. P. Webb, the Trial Examiner dulydesignated by the Chief Trial ExaminerThe Board, the Company, TextileWorkers Union of America, C. I. 0., herein called the Textile Workers, and theintervenor, American Flint Glass Workers' Union of North America, A. F. L.,herein called the Glass Workers,` were represented by counsel and participatedin the hearing.Full opportunity to be heard, to examine and cross-examine5The motion of the Glass Workers to intervene in this proceeding was granted by theundersignedNotice of Hearing was duly served upon the Glass Workers.639678-45-vol. 61-37 558DECISIONSOF NATIONAL LABOR RELATIONS BOARDwitnesses and to introduce eviden4e bearing on the issues was afforded allparties.Subsequent to the hearing, the Company and Glass Workers filedbriefswith the Board, and Textile Workers submitted a letter in reply totheGlassWorkers' brief, all of which have been considered by theundersigned.On January 16, 1945, the Board issued an order directing the undersigned toissue and serve upon the parties a Report and Recommendations setting forth hisfindings of fact and recommendations as to the disposition of the case.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACTIn accordance with the Board's order of December 5, 1944, directing the instanthearing, testimony was taken only in respect to the issues raised therein. Thesewill'be dealt with seriatim.`The residual voting group established by the Board pursuant to its Decision andDirection of Elections, issued on July 14, 1944, reads as follows :All production and maintenance employees of the Newark plant and itsresearch laboratories,includingsection leaders (or utility men and utilitywomen), butexcluding . ..of ee and clerical employees, salaried employees,(it being understood that the Company will not deviate from its usual prac-tice in placing people on the salaried pay roll), laboratory technicians andemployees doing confidential work in the research laboratories, temporaryand part-time employees, department heads, department foremen, shift fore-men, chief shift inspectors, group leaders, and all other supervisory employeeswith authority to hire, 'promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend such action.While the Company is engaged in the production of finished products for themarket, it is still passing through the experimental stage.Experiments are con-ducted primarily for the purpose of development.However, in the course of theseoperations, finished goods are produced which are sold along with similar goodsmanufactured in other departments of the plant.Issue No. 1Testing Department(properly known as the Testing Division).-This depart-ment includes the following hourly paid job classifications : thermal testers,physical testers, electrical testers, textile testers, plastic testers and micro-projec-tionists.All of these employees perform similar work.For example, thermaltesters obtain and prepare samples of finished products to be tested, weigh thesamples, operate the equipment, record the meter readings on standard forms andsubmit same to the supervisor.None of these testing jobs, including the micro-projectionists, is a technical job, and similar work is done in the production partof the plant.Their work is not confidential.All of these employees should beclassified as production employees in the residual voting group.These employeeswere challenged by Textile Workers in the run-off election.The undersignedagrees with the Regional Director that these challenges should not be sustained.Glass Research Department.-Thereare only two hourly paid job classificationsin this department-laboratory assistants and research assistants.7Laboratory6The job classifications dealt with consist solely of hourly paid, nonsupervisory em-ployees.Supervisory employees, as outlined in the residual voting group,are automaticallyexcluded from group 3.7Research assistants are classified as technicians and were not included in the eligiblevoting list in the run-off election. OWENS-CORNING FIBERGLAS CORP.559assistants assist in the preparation of material for whatever purpose the researchassistants desire, and make routing tests, but makes no analysis of results. Essen-tially they come within the category of production employees in the residualvoting group.The laboratory assistants in this department were not challengedin the run-off election.Chemistry Laboratory Department.-(properlyknown as the Chemical Engi-neering Laboratory),There are three hourly paid job classifications in thisdepartment-utility laboratory assistants, utility men, and research assistants.These employees are engaged in the treatment of glass cloth which is made inthe production part of the plant, and after treatment in this department,' it issold to the trade.This department is engaged in both experimental and produc-tion work.They should be classified as production employees in the residualvoting group, as they are primarily engaged in production workThese em-ployees were not challenged in the run-off election.-Physics Laboratory Department.-Thisdepartment contains only one hourlypaid job classification, viz ; laboratory assistants.Their functions are to assistphysicists in performing special tests, special experiments, and special checkson both experimental and finished products, principally the latter.Similar func-tions are performed in the production part of the plant, such as works laboratoryprocess control department and quality control department.The record is clearthat the laboratory assistants in the Physics Laboratory Department should beplaced in theincludedlist of the residual voting group.These employees werenot challenged in the run-off election.Products Developments Department.-Thereare two hourly paid job classifi-cations in this department, viz; storekeeper and laboratory assistant.As thename implies, the storekeeper keeps the store.The laboratory assistant per-forms functions similar to the laboratory assistant in the Physics LaboratoryDepartment.He helps in various ways, under direction, doing general dutieswhich do not require any special technical trainingThey should be includedin the residual voting group.These employees were not challenged in therun-off election.Methods and Specifications Department.-Thisdepartment contains two hourlypaid job classifications-operations reporters and methods technicians.'Thefunctions of the operations reporters are to watch the operation of productionmachinery, record their observations on standard forms, which are then sub-mitted to the specifications technician.This data is used for a variety of pur-poses, primarily to discover what is wrong with the machine operation in orderthat it may be corrected.The methods technicians install experimental machin-ery on the production line.The record is clear that both of these job classi-fications come within the category of production employees in the residual votinggroup.All of these employees were challenged by Textile Workers in the run-offelection.The undersigned agrees with the Regional Director that these chal-lenges should not be sustained.Process Control Department-productionrecorders!-There are four produc-tion recorders in this department-namely John S. Humphrey, Ray E. Larason,Earle C. Sleeth and Joseph Hobbs. These employees work in the continuousforming department.Their duties are to push trucks, which are loaded withempty tubes, into the production room, position the trucks for the operators, re-move the trays of full tubes, load them on the trucks, weigh the loaded trucks,subtract the tare weight and determine the amount of production, which is8There is one other hourly paid job classification in this department called specificationstechnicians.However,this classification comes within the category of technicians, andis not included in the Board's order.9These production recorders are now assigned to the Accounting Department. 560DECISIONSOF NATIONALLABOR RELATIONS BOARDrecorded on standard forms, and submit same to a production clerkThis datais used to determine the amount of production in the department and also forthe purpose of computing a bonus. The amount of clerical work involved isless than 20 percent of the employees' total time. These employees should beclassified as production employees in the residual voting group.They werechallenged by Textile Workers in the run-off electionThe undersigned agreeswith the Regional Director that these challenges should be sustained.Shipping Departments-shift clerks.-Thereare two shipping departments-textile and wool. In the textile shipping department there are the followingjob classifications : packager, billing clerk, billing and packaging clerk, warehandler, packer shipping clerk helper, production checker, and stock clerk. Inthewool shipping department the job classifications are weigher handler,weigher handler tallyman, mule driver (driver of a small gasoline tractor)carloader tallyman, filter frame packer and LCL dock checker. The workperformed by these employees is briefly as follows : the packager wraps thecones of yarn in paper, the billing and packaging clerk makes out the billsof packing, the ware handler carries or trucks the packed cartons of yarn tothe desired spot, the packer places the wrapped cones of yarn in the cartonsand seals the cartons, the shipping clerk helper assists the shipping clerk inmaking out bills of lading for routing the material, the production checkerkeeps a record of the material in the stock rooms, the billing clerk makes outthe way bills, the stock clerk has charge of the stock of material in the depart-ment, the weigher handler handles the packaged material from the warehouseto the trucks or railway cars, the weigher handler tallyman does the samekind of work as the weigher handler and also keeps a record, on the standardform, of material loaded on the trucks or railway cars, the mule driver oper-ates a gasoline tractor which pulls the trucks loaded with material, the car-loader tallynian helps load the material in the trucks or railway cars and keepsa tally of the number of packages loaded, the filter frame packer packs filterframes for shipment, and the LCL dock checker checks the shipments of LCLmaterial on the shipping dock to make sure that nothing has been overlooked.The evidence discloses that some of these employees use pencil and paper inthe performance of their duties, but they are not classified as clerical employees.All of them do manual labor also. They are carried on the pay roll as shippingdepartment employeesThe evidence clearly indicates that they should beclassified as production employees in the residual voting group.None of themwas challenged by the Textile Workers in the run-off election 10Issue No. 20Helen Hankison, Willard Maddux, Warren Myers and Frances WilsonHelen Hankisonis classified as a utility woman in the bonding and mat de-partment.She works directly under the supervision of the department foreman,as do the other employees in the department.Her duties are to check thefinished packages to see that they contain the proper number of mats, keep arecord of all rejected material, record of production for bonus purposes, recordof pounds packed, assist in cutting, wrapping and selecting material, ordermaterial from the storeroom, check material before accepting it for production,and set the cutters.She has no authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees, or effectively recommendsuch actionIt is clear that she comes within the included category of the10Each of these shipping departments has a foreman and a group leader,both of whomare supervisory employees. OWENS-CORNING FIBERGLAS CORP.561residual voting group.She was challenged by the Textile Workers in the run-off election.The undersigned agrees with the Regional Director that this chal-lenge should not be sustained.Willard Madduwis classified as a fitter and setter in the alloy department.He reports directly to his foreman.He has no supervisory authority within themeaning of the Board's definition of that term.He had no employees workingunder him.He has the same classification as other employees in the alloy de-partment and is paid on an hourly rate basis. Being the oldest employee inpoint of service, and the most experienced pusher, fitter and setter in the plant,he may help to correct errors made by other employees.However, he has noauthority whatsoever to effectively recommend the change of status of anyemployee.He should be classified as a production employee in the residualvoting groupHe was challenged by Textile Workers in the run-off election.The undersigned agrees with the Regional Director that this challenge shouldnot be sustained.Warren Myersis classified as an A 1 machinist in the textile maintenancedepartment.This job classification consists of being qualified to operate anduse all standard machine tools, grinding and cutting tools, and measuring in-struments.He must be able to do precision machine work and all kinds ofbench, floor lay-out and assembly work, read blueprints, make sketches andrough patterns, and have a general knowledge of foundry work, rigging andmillwright work, blacksmithing, and pipe fitting.Myers has no one workingunder him.He has no authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively recommendsuch action.He was previously a first class repair man.He should be classifiedas a production and maintenance employee in the residual voting group.He waschallenged by Textile Workers in the run-off electionThe undersigned. agreeswith the Regional Director that this challenge should not be sustainedFrances Wilsonis classified as an instructor in the twisting department.Herduties are to instruct and train new employees in the correct and best methodsof performing the work in any of the divisions of the textile department, andshe has various other duties in adjusting new employees to their work. Theduration of the training period of a new employee is 3 days. She has noauthority to hire, promote, discharge, discipline, or otherwise effect changesin the status of employees, or effectively recommend such action. She is clearlya production employee, and should be so classified in the residual voting group.She was challenged by Textile Workers in the run-off election.The undersignedagrees with the Regional Director that this challenge should not be sustained.Issue No. 3Helen Wintermute and Freda Hahn(run-off checkers).-These two employeesare classified as run-off checkers in the continuous twisting and plying depart-ment.Their duties are to check the tubes returned from the twisting framesby the twister operators in order to determine whether or not the tubes arecompletely run off, and the number of trays returned to salvage by the operators.They keep a record, on standard forms, of the number of tubes on which goodmaterial remains after the twister operators have taken the tubes from themachines and placed them upon the trucks, so that such tubes may go to thesalvage or reconditioning department.The data secured by these employees isturned in to the production accounting supervisors, and is used, among otherthings, for calculating the bonus of the twister operators.The run-off checkersdo not participate in a bonusThese employees should be classified as productionemployees in the residual voting groupThe only clerical work that they perform 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDismerely the noting on a standard form the number of tubes they have in-pected.These two employees were challenged by the Board in the run-off elec-tion.The undersigned agrees with the Regional Director that these challengesshould not be sustained.Issue No. 4Violet Thompson.-Thisemployee became ill on May 28, 1943, and ceased workon that account.She was reemployed in the plant on September 7, 1944, afteran absenceof about one year and three months." Prior to her reemployment,she was paid the full amount of her group insurance by the Company, and hername wasremoved from the Company pay roll. The Companywas underno obligation to reemploy her after this long lapse of time.Her name was noton the voting list for the run-off election.She was challenged by the Boardin the run-off election.The undersigned agrees with the Regional Director thatthis challenge should be sustained.Issue No. 5Packing Department.-Tallymenand utility men (group leaders).Prior toAugust 16, 1944, there was no job classification of group leader in the packingdepartment.On May 1, 1944, the plant rate analyst prepared data with respectto the job classification of group leader for this department.This data wassubmitted to the Newark plant Hourly Rate Structure Committee for consid-eration.'At that time, the Company had decided to create this new classifica-tion in order to provide for more efficient control of the packing department,and because of the installation of a revised bonus incentive plan.On July IT,1944, this matter was submitted to the Toledo Hourly Rate Structure Committeefor final approval.On August 10, 1944, the Toledo Committee notified theNewark plant Committee that the plan had been approved. On August 16, 1944,22 group leaders were installed in the packing department, of which 5 weredesignated as part-time group leaders.The new group leaders were drawn fromthe utility men and tallymen, mostly. from the former. Subsequent to thecreation of group leaders, there were utility men, as such, still maintained inthe packing department.The duties of a group leader were to supervise and direct the work of a groupof utility men consisting of from 5 to 1,8 employees; requisition and maintainadequate supplies of material ; position equipment and material to gain maxi-mum efficiency ; relieve workers during personal and lunch periods ; clean uparound the machine ; set the chopper or cut-off saw for special length ; recordon the time clock, the start and finish of each job; notify the machine tenderof job changes; make out bonus sheet and time slips; turn in to productionaccounting all load tickets with complete order ; and in some operations, posi-tion empty trucks and clear the working area of loaded trucks and make outthe load tally, in place of the tallyman.Group leaders had the authority, notpreviously held by anyone in the department below the shift foreman, to effec-tively recommend the hiring, promoting, discharging, disciplining and otherwisechanging the status of employees.The five part-time group leaders relieved the full-time group leaders when'the latter were absent, on account of illness or otherwise, and when thus en-11The eligibility date of the run-off election was the pay-roll period ending June 30, 1944,which was about 3 months prior to the reemployment of Thompson by the Company." The established procedure in the plant for determining the rate to be paid for new orrevised hourly paid jobs was, for the rate analyst to make a complete study of the jobin question,and to submit same to the Newark Plant Hourly Rate Structure Committee.If this Committee approved it, a recommendation to that effect was forwarded to the ToledoPlant Hourly Rate Structure Committee for final approval or rejection. OWENS-CORNING FIBERGLAS CORP.563gaged,they had the same supervisory authority as the full-time group leaders.Normally about 20 percent of their time is spent as group leaders.The remainderof their time is spent in performing the same duties as utility or tallymen'aPrior to the installation of the group leaders and part-time group leaders, theutility men,tallymen,selectors,packers, and handymen in the packing departmentreported directly to the shift foremen.After August 16, 1944,they reported tothe group leaders, who in turn, reported to the shift foreman.Textile Workersinformed their members,who had been made group leaders on August 16, 1944,that they would not be eligible to vote in the run-off election on September 28and 29, 1944, because of their supervisory status.The evidence is conclusivethat the group leaders and part-time group leaders are supervisory employeeswithin the meaning of the Board's definition of that term,and therefore fallwithin the excluded category in the residual voting group.It appears that an error was made in the preparation of the eligible list forthe run-off election,and 11 group leaders(6 full-time and 5 part-time)were placedon the eligible list.They were not challenged in the run-off election.However,it is obvious that they should not have voted.There is no evidence in the recordto sustain any contention or supposition that these group leaders and part-timegroup leaders were created for the purpose of influencing the run-off election, oneway or another.The matter of creating this new job classification was startedon May 1, 1944, nearly 5 months prior to the run-off election.Inasmuch as the eligibility lists containing these eleven erroneous entries wereaccepted by all the parties and these employees were not challenged by any ob-server at the poll,the undersigned agrees with the recommendation of the RegionalDirector that this error in computing the eligibility lists should not affect thevalidity of the run-off election.CONCLUSIONS AND RECOMMENDATIONSUpon the basis of the foregoing findings of fact and upon' the entire record inthe case, the undersigned concludes and finds that,with reference to the issuesraised in the Board's order Directing Hearing on Exceptions to Regional Director'sReport on Objections and Challenged Ballots, dated December 5, 1944, in accord-ance with which,the instant hearing was conducted,the evidence fully sustainsthe findings of the Regional Director and the undersigned concurs in his find-ings.The undersigned therefore recommends that they be adopted by the Board 14Any party may, within 15 days from the date of this Report and Recommenda-tions, file with the Board,Rochambeau Building,Washington,D. C.,' an originaland four copies of a statement in writing setting forth such exceptions to theReport and Recommendations or to any other part of the record or proceeding(including rulings upon all motions or objections)as he relies upon, togetherwith the original and four copies of a brief in support thereof.Immediatelyupon the filing of the statement of exceptions and brief,the party filing thesame shall serve a copy thereof upon each of the other parties and shall file a copywith the Regional Director.Dated January 30, 1945.W. P. WEBB,Trial Examiner.13The names of these 5 part-time group leaders are Lester Henderson,Charles Jones,Alexander Stewart, Ralph Hartsough and Burrell Snelling.14 A copy of the Regional Director's Report on Objections and Challenged Ballots, datedOctober 25, 1944, was duly served upon the parties.